DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9, 2021 has been entered.
 
In summary, claims 1, 4-26 and 31-39 are pending and under examination. Claims 31-39 are new claims.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1 and 4-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ryder et al. (EP 1342719 A1) and further over Bock et al. (J. Med. Chem., 1993, 36, pp. 4276-4292), Sigma-Aldrich, now Millipore Sigma (https://www.sigmaaldrich.com/chemistry/chemical-synthesis/learning-center/chemfiles/chemfile-2001-2003/vol-2-no-7/phosgene-and-substitutes.html, downloaded 1/5/2019, p. 1) and Greene, Theodora W. (Protective Groups in Organic Synthesis, published 1981, pp. 1-360).
The instant application claims a method of making compounds of formula (I):

    PNG
    media_image1.png
    177
    220
    media_image1.png
    Greyscale
, specifically
    PNG
    media_image2.png
    230
    184
    media_image2.png
    Greyscale
, 
comprising a reaction mixture by adding a compound of formula (I-A): 
    PNG
    media_image3.png
    120
    76
    media_image3.png
    Greyscale
; a compound of formula (I-B): 
    PNG
    media_image4.png
    175
    163
    media_image4.png
    Greyscale
and a phosgene synthetic equivalent or phosgene (e.g. carbonyldiimidazole, diphosgene, triphosgene, chloroformate, or disuccinimidyl carbonate) to an aprotic solvent to forma a compound of formula (I). The reaction of formula (I-A) with a phosgene synthetic equivalent or phosgene produces an isocyanate in situ, which reacts with formula (I-B) to product the compounds of formula (I). 
Ryder teaches a process of making compound of formula (I), specifically TR-A, shown above in Example 57 on page 40, by reacting a compound of formula (I-B) with the corresponding isocyanate. Example 57 does not teach the isocyanate produced by 
However, on page 23 in Examples 22 and 23, Ryder teaches methyl(3-amino)benzoate, a compound of formula (I-A) treated with triphosgene in pyridine or methylene chloride to produce 3-methoxycarbonylphenylisocyanate. The 3-methoxycarbonylphenylisocyanate is then reacted with a 2-aminobenzodiazepine, a compound of formula (I-B). Here again, the reaction is not done in situ, the isocyanate was purified prior to treatment with the 2-aminobenzodiazepine.
According to MPEP 2144.04:  In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963) (Claim directed to a method of producing a cementitious structure wherein a stable air foam is introduced into a slurry of cementitious material differed from the prior art only in requiring the addition of the foam to be continuous. The court held the claimed continuous operation would have been obvious in light of the batch process of the prior art.).  Thus, absent criticality, a continuous step in view of a batch step taught in the art is prima facie obvious.  
Bock et al. teach a process of making compound of formula (I), wherein A is substituted with an alkene, which is outside of the scope of the instant application, see page 4291, compound 88, by reacting 3-aminostyryl, a compound of formula (I-A) with triphosgene, followed by reaction with a compound of formula (I-B) without further purification, i.e. a one-pot reaction. 
The use of analogous reactants in a known process is prima facie obvious. In re Durden, 226 USPQ 359 (1985).  Once the general reaction has been shown to be old, In re Ochiai, 37 USPQ 2d 1127 (1995), the claimed process would have been suggested to one skilled in the art.
Therefore, such a variation is obvious to one of ordinary skill in the art of synthetic organic chemistry to take a known process and attempt to complete without purification of the intermediates, which is economically more advantageous. The sole difference between the claimed process and the prior art process is that the prior art process purifies the intermediate and then proceeds to the next step, whereas applicants do the step consecutively without isolation of the intermediate. Accordingly, such a variation is obvious; one would be motivated to do this to obtain the advantages which are well known to arise from not isolating or purifying an intermediate.
Moreover, the Millipore Sigma reference provides the equivalency teaching of the triphosgene and carbonyl diimidizole. 
Claims 5 and 12 are drawn to the additional step of deprotecting to remove one or more protecting groups. The Greene reference is provided to address what is commonly known and used in the art of organic chemistry for protecting and deprotecting different functional groups.
Claim 25 embraces a process of making the following compound:

    PNG
    media_image5.png
    172
    161
    media_image5.png
    Greyscale
 (YF476). The difference between the cited compound above, (TR-A), and YF476 is H versus OC(O)CH3. Ryder et al. teach a compound with a similar guidepost at this location on the molecule, see page 24, Example 26. Therefore said groups are alternatively useable.     
Thus, said claims are rendered obvious by Ryder et al., Bock et al., Millipore Sigma, and further by Greene, Theodora W. 
The above rejection is reapplied to the claims based on the removal of “optionally substituted aliphatic moiety” from the proviso in claim 1. The phrase ““optionally substituted aliphatic moiety” embraced the full scope of R1 previously although R1 was further defined with the groups “-CH2C(O)C(R2)(R3)-L-R4, CH2CHOHC(R2)(R3)-L-R4, -CH2CHOH(CH2)aR7 or -CH2C(O)(CH2)aR8.” However, by the removal of “optionally substituted aliphatic moiety” from the proviso, the variable R1 as defined in the TR-A molecule noted in the rejection above is still embraced by the present claims and is not included in the proviso. An affidavit was submitted by Dr. Samuel Bunce, which provided unexpected results when the process is performed without a base and within a temperature range. The proviso no longer reads on the full scope of R1 being performed under these conditions. Therefore, the rejection is reimposed over said claims. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 and 4-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10308627 in view of Ryder et al. (EP 1342719 A1) and further over Bock et al. (J. Med. Chem., 1993, 36, pp. 4276-4292), Sigma-Aldrich, now Millipore Sigma (https://www.sigmaaldrich.com/chemistry/chemical-synthesis/learning-center/chemfiles/chemfile-2001-2003/vol-2-no-7/phosgene-and-substitutes.html, downloaded 1/5/2019, p. 1) and Greene, Theodora W. (Protective Groups in Organic Synthesis, published 1981, pp. 1-360).
Although the claims at issue are not identical, they are not patentably distinct from each other because the process described in the present application to make the compounds of formula (I), is similar to the process found in column 59 of the ‘490 application. 
The process in claim 27 of the ‘627 patent starts with the isocyanate, where the instant process starts with an amine, which is then converted to the isocyanate. The same rationale and motivation provided above in the 103 art rejection applies here too. Moreover, there is no patentable distinction between products, i.e. compounds and/or compositions, and methods of using and making said compounds. 
The product is claimed in claim 18 of the ‘627 patent. 

This rejection was previously withdrawn but has been reinstated.  
Applicant previously traversed by stating, “[J]udicially created nonstatutory obviousness-type double patenting parallels the analysis under 35 U.S.C. § 103(a) (M.P.E.P. § 804.1I.B.2) with one key difference. Obviousness-type double patenting analysis differs from that under 35 U.S.C. § 103(a) in that “disclosure of the [reference] patent may not be used as prior art’ (M.P.E.P. § 804, emphasis added). Instead, as stated in the M.P.E.P., the “focus of any double patenting analysis necessarily is on the claims in the multiple patents or patent applications involved in the analysis” (emphasis added, Id.'). The question, then, is whether the instantly claimed process for preparing benzodiazepine derivatives is obvious simply from the claims of the ‘627 patent, without 
Applicant also noted the claims in the ‘627 patent are drawn to compositions, however, only claims 1-17 are drawn to compositions, which is a product. The composition is a simple composition comprising the compound in a pharmaceutically acceptable excipient. Thus, the rejection is reimposed.   




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya, can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSANNA MOORE/Primary Examiner, Art Unit 1624